Citation Nr: 1136585	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  04-28 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for primary insomnia with fatigue, memory loss, anxiety, and irritability as due to an undiagnosed illness; currently evaluated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1990 to April 1997, including in the Southwest Asia Theater of Operations from January 1991 to June 1991.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C., which increased the evaluation for primary insomnia with fatigue, memory loss, anxiety and irritability due to an undiagnosed illness from 10 to 30 percent.  

In September 2007, and September 2010, the RO remanded the appeal for additional development.  

During the pendency of the appeal, the Veteran moved from Germany to Alabama.  However, the RO in Pittsburgh, Pennsylvania certified this appeal to the Board for appellate review, and retains jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management Center.  The Veteran will be advised if further action is required on his part.


REMAND

The Veteran's most recent examination took place in November 2010.  

The Veteran submitted an August 2011 statement in which he reported that in July 2011 his family physician had increased his dosage of Zoloft due to panic attacks, dizziness and depression.  

The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  His report of increased medication indicates that his disability has worsened.

In addition, VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).

Since becoming aware of the private treatment records reported by the Veteran, VA has not had an opportunity to follow the procedures outlined in 38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following:

1.  The agency of original jurisdiction (AOJ) should as the Veteran to complete a release authorizing VA to obtain records of psychiatric treatment provided by his family physician, David Bryad.

If the Veteran fails to provide the necessary releases, he should be told that he can submit the records himself.

If the AOJ is unable to obtain any requested records, it should advise the Veteran of this fact and of the efforts it made to obtain the records.

2.  The Veteran should be afforded a new VA examination to assess the current severity of his primary insomnia with fatigue, memory loss, anxiety, and irritability.  The examiner should review the claims folder and note such review in the examination report or addendum.

3.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).





____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



